3 N.Y.3d 653 (2004)
In the Matter of LAWRENCE R. CASTELLANO, Appellant,
v.
JULIANE C. ROSS, Respondent.
Court of Appeals of the State of New York.
Submitted May 24, 2004.
Decided July 1, 2004.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed the denial of the motion for leave to reargue, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.